BLUE, Chief Judge.
In consolidated appeals, Donald Bronson, the former husband, appeals a final summary judgment and an order awarding attorney’s fees and costs to the former wife, Pamela Bronson. Because there are disputed issues of material fact, the trial court erred by granting summary judgment. Accordingly, we reverse the summary judgment. See Snyder v. Cheezem Dev. Corp., 373 So.2d 719, 720 (Fla. 2d DCA 1979) (“If the record reflects the existence of any genuine issue of material fact, or the possibility of any issue, or if the record raises even the slightest doubt that an issue might exist, summary judgment is improper.”). We also reverse the award of attorney’s fees and costs. In reconsidering the award of fees and costs, *173the trial court should primarily consider the financial resources of both parties in addition to the factors set forth by the supreme court in Rosen v. Rosen, 696 So.2d 697 (Fla.1997).
Reversed and remanded for further proceedings.
STRINGER and COVINGTON, JJ., Concur.